UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Balanced Fund® [photo of a road with trees on both sides] Special feature How American Balanced Fund is managed „ See page 6 Annual report for the year ended December 31, 2010 American Balanced Fund seeks conservation of capital, current income and long-term growth of both capital and income by investing in common stocks and fixed-income securities. The fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. See page 5 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 29. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. The fund’s 30-day yield for Class A shares as of January 31, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 1.62%. The fund’s distribution rate for Class A shares as of that date was 1.85%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Equity investments are subject to market fluctuations. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [Begin Sidebar] American Balanced Fund results* (yearly returns through December 31) Value of Income Total principal return return† 1975 (from July 26) % % % –4.5 –3.5 –2.3 –7.3 –1.6 –4.2 –0.1 –9.0 –6.3 –28.5 –25.7 Average annual total return: % *Capital Research and Management Company became the fund’s investment adviser on July 26, 1975. † Total return measures capital appreciation and income return, assuming reinvestment of dividends and capital gain distributions. [End Sidebar] Fellow shareholders: The rally that began in early 2009 continued in 2010. Stocks and bonds both produced favorable returns. Stocks, as measured by Standard & Poor’s 500 Composite Index, rose 15.1%. Investment-grade bonds, as measured by Barclays Capital U.S. Aggregate Index, gained 6.5%. American Balanced Fund (AMBAL) increased 13.0%, compared with an 11.9% return of the Lipper Balanced Funds Index. The 60%/40% S&P/BC Index had a total return of 11.7%. The S&P 500, Barclays Capital and 60%/40% S&P/BC indexes are unmanaged. While it was a good year for stocks, the two halves of the year were quite different. As we mentioned in our semi-annual report, the year started strong but then faded. Concerns about sovereign debt in Europe and the response to those developments led to a sharp decline in the late spring. From that point, however, the market rallied sharply and rose 24% from the low reached on July 2. The fourth quarter of the year was especially strong. One of the key determinants of the market’s strength has been corporate earnings. In the sharp decline in economic activity in 2008, corporations cut costs to the bone. Labor costs have been sharply restrained. Consequently, as demand recovered, earnings increased quite dramatically. In addition, Federal Reserve policy has been highly stimulative. The federal funds rate has been held at virtually zero for two years. In addition, the Fed has undertaken two rounds of so-called “quantitative easing” whose intent has been to hold rates on long-term debt at low levels. The two-year extension of the tax cuts should also help economic activity as well as the after-tax return on investment. As always, one can find things to worry about in the coming years. Commodity prices have been extremely strong. For example, wheat prices rose 47% during the year; cotton, 92%; and crude oil, 15%. To date, these price increases have not affected consumer price inflation, which remains extremely low. In addition, unemployment remains stubbornly high at this point in the cycle. While one would expect some improvement, the significant pressures on state and local governments are likely to restrain overall employment growth. [photo of a man running on a road - trees on both sides of the road] [Begin Sidebar] In this report Special feature 6 How American Balanced Fund is managed Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 35 Board of trustees and other officers [End Sidebar] One of the reasons for the fund’s excellent year was its larger-than-typical position in equities. We began the year at 65% in stocks and increased the position throughout the year, ending at 68%. In addition, our positions in material and energy stocks were quite helpful to results given the strength in commodity prices. Some financial and technology stocks also did well. On the other hand, more defensive stocks such as telecommunications, utilities and health care were weak. During the year, we significantly increased our position in financial stocks with a view that the worst is now behind them. Financials are now the largest position in the portfolio, replacing technology where we still have significant holdings. We are especially struck by the favorable valuations among large-cap, high-quality stocks. We have significant holdings in this area, and our good year was achieved in spite of this exposure. As always, we don’t buy a class of stocks, but assess their individual prospects and valuation. During the last 12 months, the bond portion of AMBAL’s portfolio produced positive results. At the end of the 2010 year, the fixed-income portfolio had 44% in government obligations, 31% in mortgage- and asset-backed bonds and 25% in corporate bonds. The fund decreased U.S. Treasury securities and increased both corporate bonds and mortgage-backed securities during 2010. Ten-year U.S Treasury yields fell from 3.85% to 3.30% during the year but were much lower at the end of September and then rose during the fourth quarter. Our report feature, which begins on page 6, takes an in-depth look at how the fund is managed. We hope you will find it informative. It is AMBAL’s policy to have between 50% and 75% invested in stocks at all times. At year-end we had 68% in stocks, 29% in bonds and 3% in cash. This is the largest percentage in stocks relative to bonds that the fund has had in some time. As has been true since its inception, the fund approaches the management of its investments as if they constituted the complete investment program of the prudent investor. We thank our shareholders for placing their confidence in us. Cordially, /s/ Robert G. O’Donnell Robert G. O’Donnell Vice Chairman of the Board and Principal Executive Officer /s/ Gregory D. Johnson Gregory D. Johnson President February 7, 2011 For current information about the fund, visit americanfunds.com. History of American Balanced Fund A historical view of the comparative total returns of stocks, bonds, the 60%/40% S&P/BC Index, the Lipper Balanced Funds Index and AMBAL. Stocks, bonds and balance (July 26, 1975, to December 31, 2010) Lipper American Total U.S. U.S. 60%/40% Balanced Balanced returns (through December 31) stocks bonds S&P/BC Index Funds Index Fund 1975 (from July 26) % –7.2 –3.1 –0.7 –4.9 –0.5 –3.1 –1.6 –2.9 –0.4 –2.0 –0.8 –9.1 –0.8 –11.9 –3.8 –3.2 –22.1 –9.1 –10.7 –6.3 –37.0 –20.1 –26.2 –25.7 Average annual total returns % Volatility Figures assume reinvestment of all distributions. Sources: Stocks — S&P 500; Bonds — Barclays Capital U.S. Aggregate Index. Barclays Capital U.S. Aggregate Index represents the U.S. investment-grade fixed-rate bond market. For the period July 31, 1975, to December 31, 1975, Barclays Capital Government/Credit Bond Index was used. The 60%/40% S&P/BC Index blends the S&P 500 with the Barclays Capital U.S. Aggregate Index by weighting their total returns at 60% and 40%, respectively. The market indexes are unmanaged and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The Lipper Balanced Funds Index is an equally weighted index of the 30 largest U.S. balanced funds. Capital Research and Management Company became the fund’s investment adviser on July 26, 1975. Volatility is calculated using annualized standard deviation (based on monthly returns), a measure of how returns over time have varied from the mean; a lower number signifies lower volatility. The value of a long-term perspective How a $10,000 investment has grown This chart shows how a hypothetical $10,000 investment in American Balanced Fund grew from July 26, 1975 — when Capital Research and Management Company became the fund’s investment adviser — to December 31, 2010. Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. As you can see, the investment grew to $359,216 with all distributions reinvested. The fund’s year-by-year results appear under the chart. You can use this table to estimate how the value of your own holdings has grown. Average annual total returns based on a $1,000 investment (for periods ended December 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The total annual fund operating expense ratio was 0.63% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. [begin mountain chart] DATE American Balanced Fund with dividends reinvested S&P 500 with dividends reinvested3  Barclays Capital U.S. Aggregate Index3,5 Lipper Balanced Funds Index4 Initial (7/25/75) 12/31/1975 12/31/1976 12/31/1977 12/31/1978 12/31/1979 12/31/1980 12/31/1981 12/31/1982 12/31/1983 12/31/1984 12/31/1985 12/31/1986 12/31/1987 12/31/1988 12/31/1989 12/31/1990 12/31/1991 12/31/1992 12/31/1993 12/31/1994 12/31/1995 12/31/1996 12/31/1997 12/31/1998 12/31/1999 12/31/2000 12/31/2001 12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010 [end mountain chart] Year ended Dec. 31 6 Total value (dollars in thousands) Dividends reinvested $ .3 .6 .7 .7 .8 Value at year-end1 $ AMBAL total return )% Year ended Dec. 31 Total value (dollars in thousands) Dividends reinvested Value at year-end1 AMBAL total return ) Year ended Dec. 31 Total value (dollars in thousands) Dividends reinvested Value at year-end1 AMBAL total return Year ended Dec. 31 Total value (dollars in thousands) Dividends reinvested Value at year-end1 AMBAL total return ) Year ended Dec. 31 Total value (dollars in thousands) Average Dividends reinvested annual Value at year-end1 total returns: AMBAL total return ) % 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to July 1, 1988. 3The market indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 4Results of the Lipper Balanced Funds Index reflect fund expenses but do not reflect the effect of any applicable account fees, taxes or front-end sales charges. If any applicable front-end sales charges were included, results of the index would be lower. 5Barclays Capital U.S. Aggregate Index represents the U.S. investment-grade fixed-rate bond market. For the period July 31, 1975, to December 31, 1975, Barclays Capital Government/Credit Bond Index was used. 6For the period July 26, 1975 (when Capital Research and Management Company became the fund’s investment adviser) through December 31, 1975. The results shown are before taxes on fund distributions and sale of fund shares. How American Balanced Fund is managed [photo of rows of trees] [Begin Photo Caption] [photo of Robert G. O’Donnell] Robert G. O’Donnell [End Photo Caption] [Begin Photo Caption] [photo of Gregory D. Johnson] Gregory D. Johnson [End Photo Caption] [photo of a row of trees] The first year of the new decade has been a successful one for American Balanced Fund. Both stocks and bonds produced favorable returns in 2010. It seems a good time to take a close look at how the fund is managed. To gain perspective about our approach, we met with three portfolio counselors for AMBAL — Robert G. O’Donnell, vice chairman and principal executive officer; Gregory D. Johnson, president; and James R. Mulally, senior vice president. Bob and Greg manage equities and Jim manages bonds. How American Balanced Fund works Q: Bob, let’s begin with the basics. Why should investors consider a balanced fund as part of their investment program? Bob: The purpose of a balanced fund is to combine fixed-income securities with a stock portfolio to dampen the volatility one would have with an all-stock portfolio, but still allow the investor to participate in the long-term growth prospects of equities. American Balanced Fund is managed as if it were the complete portfolio of the prudent investor. We are not saying that this is the only investment that one should have, but we manage it as though it were. We realize that this may not be the case for every investor but we really mean this and it imposes a healthy discipline on the management of the fund. While the fund’s policy is to have between 50% and 75% of its assets in common stocks, under normal circumstances, our range is typically much narrower than that. This allows us some flexibility, but provides assurance that we don’t make dramatic allocation changes in an attempt to capture short-term returns. AMBAL’s stock selection strategy Q: What kind of stocks do we want for American Balanced Fund? Greg: We’re looking for stocks that meet a certain quality standard. Our stocks tend to be companies with earnings or clear prospects of earnings. We don’t invest in untested companies. We seldom buy initial public offerings unless they are spin-offs from a proven, large company. No more than 10% of the fund will be invested in the stocks of non-dividend paying companies. In addition, we will not have more than 15% of the fund invested outside the United States. [photo of James R. Mulally] [photo of rows of small trees] [Begin Pull Quote] “As the bonds in the portfolio mature, we are able to purchase newer, higher yielding bonds when interest rates rise.” James R. Mulally [End Pull Quote] Q: How do you keep the portfolio in a balanced position? Bob: We rebalance. It means increasing our equity position when the outlook is uncertain and stocks may have done poorly. It means reducing equities and increasing our bond exposure when stocks have done very well and seem richly valued. Q: Do investors, in general, rebalance their portfolios enough? Greg: The answer is no. There is more talk about rebalancing than there is actual rebalancing. That’s because most people want to wait until the situation becomes clear. The problem is that by the time the situation is clear, prices are likely to be higher. If a store announced that all its merchandise had just been marked up 20%, you wouldn’t expect people to rush in to buy, but in stock markets they do. AMBAL’s bond selection strategy Q: Let’s look at AMBAL’s bond holdings today. Interest rates may eventually rise more sharply than they have so far. When interest rates rise, bond prices fall. How could that affect AMBAL shareholders? Jim: Unlike individual bonds, bond funds hold a variety of fixed-income securities that mature at different times. In AMBAL, for example, the bond portfolio consisted of 44% in government obligations, 31% in mortgage- and asset-backed bonds and 25% in corporate bonds at the end of 2010. When rates rise, we can take actions to help protect investors. We can shorten bond maturities to help soften the impact of rising rates. As the bonds in the portfolio mature, we are able to purchase newer, higher yielding bonds when interest rates rise. Q: Are you concerned about a “bond bubble”? Jim: I don’t think there’s a bubble in the bond market. A bubble has three components: The first is a significant increase in asset values without a strong fundamental basis for the rise. That hasn’t happened. The second is an atmosphere of mania. But how many people think they are going to get rich by investing in bonds these days? The third component, in almost every instance, is over-leveraging. The housing bubble in 2006 is the most obvious example. People were taking out second mortgages and buying second homes they couldn’t afford. The bond market isn’t very similar to past financial bubbles. Managing the portfolio Q: How does the multiple portfolio counselor system help to accomplish the goal of managing AMBAL? Greg: The multiple portfolio counselor system blends teamwork with accountability and has provided AMBAL with a sustainable method of achieving our fund’s objectives. For example, the portfolio is so diverse that I don’t believe one manager could do it successfully. You need a mix of portfolio counselors with different investment styles, industry experience and backgrounds. The AMBAL portfolio is currently divided among seven portfolio counselors. Four of the portfolio counselors invest in stocks, two invest in bonds and the seventh has a balanced role and invests in both. In addition, an eighth portion of the portfolio is assigned to a group of investment analysts. We spend a lot of time making sure that we have the right lineup of counselors in the fund and in the research portfolio. Q: What are the investment benefits of the multiple portfolio counselor system? Bob: The strength of the system is that it allows each of us to follow our own best ideas. Investment professionals are able to buy those stocks and bonds that they believe are most likely to succeed. These holdings, blended with those of their fellow portfolio counselors, create a broadly diversified portfolio of high conviction ideas. Q: How diverse are the investment styles of the portfolio counselors? Greg: They vary widely. I’m a growth-oriented investor who tends to invest in large-cap global companies that have a good balance sheet, cash flow and are well-positioned in their industries. Before I became a portfolio counselor, my background as an investment analyst was in the consumer discretionary sector. I covered retail companies and restaurant chains. [Begin Sidebar] American Balanced Fund’s portfolio counselors American Balanced Fund’s seven portfolio counselors have an average 28 years of investment experience.* The knowledge and wisdom they have accumulated over the years have helped them manage your fund through many stock market cycles. [photo of a small tree in front of a larger tree] Years of investment Portfolio counselor experience* Hilda L. Applbaum 24 Alan N. Berro 24 Gregory D. Johnson 17 James R. Mulally 35 Robert G. O’Donnell 38 Dina N. Perry 33 John H. Smet 28 *Years of experience as of July 30, 2010. [End Sidebar] [Begin Sidebar] Fund results shown are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Above-average returns with less volatility The table below recaps AMBAL’s history since 1975 under CRMC’s management. As you can see, the fund has had a higher average annual total return than both the 60%/40% S&P/BC Index and the Lipper Balanced Funds Index with lower volatility. Further, its annualized return was within 0.3% of the S&P 500 with about two-thirds of the market’s volatility. The detail of all these data points may be found on page 3. For the period July 26, 1975, to December 31, 2010 [begin scatter graph] Average annual total return S&P 500 Index Barclays Capital U.S. Aggregate Index Lipper Balanced Fund Index American Balanced Fund 60%/40% S&P/BC Index 1975 (from 7/26) % -7.2
